Citation Nr: 0735938	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-29 455	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for chondral separation, right lower chest wall, 
anterior axillary line ("rib disability").  

2.  Entitlement to a disability rating higher than 10 percent 
for restrictive lung disease, status post spontaneous 
pneumothorax ("lung disability").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and S. W. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
November 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision and August 2003 Decision Review 
Officer (DRO) decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The evidence does not show the veteran had two ribs 
removed or that he has a moderately severe or severe 
disability of his thoracic muscle group.  

2.  The veteran's pulmonary function test (PFT) results are 
not mainly due to his service-connected lung disability.  
Instead, they are mostly attributable to his 
non-service-connected chronic obstructive pulmonary disease 
(COPD).  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the rib disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 
4.73, Diagnostic Codes (DCs) 5297, 5321 (2007).

2.  The criteria are not met for a rating higher than 10 
percent for the lung disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, DC 6843 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, in a letter 
dated in January 2003 addressing the rib disability claim, 
and a letter dated in April 2003 addressing the lung 
disability claim, the RO advised the veteran of the evidence 
needed to substantiate these claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes the RO sent those letters prior to the 
adverse determinations on appeal.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The RO did not specifically ask 
the veteran to provide any evidence in his possession 
pertaining to his claims.  Id. at 120-21.  However, the Board 
is satisfied that those VCAA notices, nonetheless, otherwise 
informed him of the need to give VA any evidence pertaining 
to his claims, such that he was not prejudiced.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless ultimately determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error was harmless, as the Board has 
done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted:  (1) based on the communications sent 
to the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

The Board sees the veteran was not informed that an effective 
date will be assigned if his claims for higher disability 
ratings are granted.  Since, however, his underlying claims 
for higher disability ratings are being denied, no effective 
date will be assigned because this downstream element of his 
claims is moot.  Therefore, there can be no possibility of 
any prejudice to him.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), Social Security 
Administration (SSA) records, VA medical records, private 
medical records, and the reports of his VA examinations - 
including assessing the severity of his disabilities at 
issue.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  


Claims for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Rib Disability

With regards to the veteran's rib disability, if two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  If, as 
with this claim, there is disagreement with the initial 
rating assigned following the grant of service connection, 
separate ratings can be assigned for separate periods of time 
based upon the facts found, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran asserts that he is entitled to a higher rating 
for this disability, initially evaluated as 10-percent 
disabling.  This rating is by analogy under DC 5297-5321 to 
removal of ribs and injury to muscle group XXI 
(function:  respiration, thoracic muscle group).  38 C.F.R. 
§§ 4.20, 4.71a, 4.73.  

Under DC 5297, a 10 percent rating is warranted for one or 
resection of two or more ribs without regeneration.  A 20 
percent rating is warranted for removal of two ribs.  Note 
(1) specifies that the rating for rib resection or removal is 
"not to be applied with ratings for purulent pleurisy, 
lobectomy, pneumonectomy or injuries of pleural cavity."  
Note (2) specifies that a rib resection will be considered as 
a rib removal in a thoracoplasty performed for collapse 
therapy or to accomplish obliteration of space, and will be 
combined with a rating for a collapsed lung or with ratings 
for lobectomy, pneumonectomy, or graduated ratings for 
pulmonary tuberculosis.  38 C.F.R. § 4.71a, DC 5297.  

Under DC 5321, a 10 percent rating is warranted for a 
moderate muscle disability.  A 20 percent rating requires 
severe or moderately severe muscle disability.  38 C.F.R. 
§ 4.73.  

VA defines the terms "slight," "moderate," "moderately 
severe," and "severe" for the evaluation of muscle 
disabilities.  For a moderate disability, the type of injury 
would be a "through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection."  
38 C.F.R. § 4.56(d)(2)(i).  The history and complaint would 
show "service department record or other evidence of in-
service treatment for the wound," with report of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, as discussed above, particularly 
lowered threshold of fatigue after average use.  38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings would indicate entrance 
and exit scars (if present), small or linear, indicating 
short track of missile through muscle tissue.  There would be 
"some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2)(iii).  



For a moderately severe disability, the critical issue in 
this case, the type of injury would be a "through and 
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring."  38 C.F.R. § 4.56(d)(3)(i).  
The history and complaint would show "service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound," with report of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability, as discussed above, and, if present, the 
inability to keep up with employment requirements.  38 C.F.R. 
§ 4.56(d)(3)(ii).  

Objective findings would indicate entrance and exit (if 
present) scars indicating the track of the missile through 
one or more muscle groups.  There would also be "indications 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side."  Strength 
and endurance tests would demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3)(iii).  

For a severe disability, the type of injury would be a 
"through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring."  
38 C.F.R. § 4.56(d)(4)(i).  The history and complaint would 
show "service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound," with report of consistent complaint of the cardinal 
signs of muscle disability, as discussed above, but worse 
than shown for moderately severe muscle injuries, and if 
present, evidence of inability to keep up with work 
requirements.  38 C.F.R. § 4.56(d)(4)(ii).  

Objective findings would indicate ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
missile track.  Palpation would show "loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area."  
Tests of strength, endurance, or coordinated movements would 
indicate severe impairment of function when compared to 
corresponding muscles of the injured side.  If present, the 
following would also be signs of severe muscle disability:  
(1) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (2) adhesion of scar to one of the long 
bones, with epithelial sealing over the bone rather than true 
skin covering an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) atrophy of muscle groups not in the 
track of the missile; and (6) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4)(iii).  

In October 2004, the veteran testified at a RO hearing.  He 
stated that his physicians could do nothing to relieve his 
pain from his rib disability, that he was in constant pain 
(24 hours a day), that he could not lift anything due to the 
pain, and that he believes he is entitled to the maximum 100 
percent evaluation.  His sworn hearing testimony is credible 
and therefore probative evidence in support of his claim.  
But the Board also must consider the objective clinical 
findings (medical evidence), and more specifically as they 
address the requirements for a higher rating.

Concerning this, the veteran underwent a VA bones examination 
in August 2003.  His claims file was reviewed for his 
pertinent medical and other history.  He complained of right 
chest wall pain as a result of chondral separation of the 
floating rib anteriorly after a coughing episode.  His 
symptoms at the time of the examination were pain in the 
right lower chest wall exacerbated by certain chest movements 
and pulling objects with his right arm.  He complained that 
he had difficulty sleeping on his right side.  

The examiner reviewed x-rays, which showed residuals of a 
thoracotomy.  They also showed an old healed rib fracture, no 
longer unstable.  On objective physical examination, there 
was evidence of chondral separation in the right lower chest 
wall in the anterior axillary line.  There was tenderness on 
palpation.  The veteran had a thoracotomy scar extending from 
the anterior aspect of the right upper quadrant posterior to 
just below the right scapula.  The scar was nontender and not 
associated with any chronic skin changes.  However, there was 
tenderness to palpation of the chondral separated area on the 
right anterior chest wall.  

The examiner determined the residuals from the chondral 
separation were pain, which restricted the veteran from being 
able to put pressure on the area due to strenuous activity to 
the right upper extremity, especially in activities that 
required pushing, pulling, and lifting with his right arm, as 
well as pain on direct pressure to the area, which occurred 
when he was in the supine position, lying on his right side.  
The examiner stated the pain prevented the veteran from 
taking deep breaths on a consistent basis, secondary to pain 
produced while expanding the rib cage.  However, the examiner 
did not find evidence that the veteran's pain would prevent 
the normal respiratory functions of day-to-day living.  The 
pain, he said, would be exacerbated by coughing or sneezing.  
Finally, the examiner referred to a pulmonary examination 
report in the veteran's claims file, stating the veteran's 
COPD symptoms would negate a relationship of his pain and 
restricted chest wall movement caused by his rib disability 
as playing a role in his day-to-day pulmonary function.  

VA and private medical treatment records show the veteran has 
a severe disability from his COPD, which is not a service-
connected condition and requires supplements of oxygen.  
Additionally, he is being treated for other non-service-
connected disabilities including diabetes, coronary artery 
disease (CAD), and hypertension, which also are unrelated to 
his rib disability.  To the extent he has cardio-respiratory 
and other impairment from these several other conditions, 
it cannot be used as grounds for increasing the rating for 
his rib disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (VA must be able to distinguish, by competent 
evidence, the extent of impairment that is attributable to 
service-related causes from that which is not).  His post-
service medical records show a history of rib pain, but no 
specific treatment for his rib disability.  

The Board finds that the examination and facts cited above 
are entitled to great probative weight, and provide evidence 
against the veteran's claim.  As he did not sustain a muscle 
injury in service, his SMRs are unremarkable for records of 
treatment that would allow the Board to rate his disability 
based on the criteria set forth in DC 5321, which relies on 
in-service treatment of a wound.  His rib disability does not 
meet the criteria for a moderately severe disability under DC 
5321.

The veteran's rib disability does not meet the criteria for a 
20 percent evaluation under DC 5297.  The VA examiner 
indicated the veteran's rib disability is caused by injury to 
the floating rib.  There is no evidence from that examination 
or in other post-service records that two ribs have been 
removed, or are involved in the veteran's disability, to 
warrant a 20 percent evaluation.  38 C.F.R. § 4.73.  

The veteran's rib disability evaluation is not based upon 
limitation of motion.  Therefore, additional functional loss 
due to pain is not considered.  38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Since, as alluded to, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is of primary importance, 
rather the entire period since the effective date of the 
award is to be considered to ensure that consideration is 
given to the possibility of staging the rating - that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  But the Board finds that the criteria for a higher 
20 percent evaluation have not been met at any time since the 
effective date of the award to warrant a staged rating.  
Simply stated, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day he filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See, too, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



Lung Disability

With regards to this disability, where an increase in an 
existing disability rating based upon established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher one will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The veteran believes this condition is more than 10-percent 
disabling under DC 6843, traumatic chest wall defect, 
pneumothorax, hernia, etc.  38 C.F.R. § 4.97.  

The criteria for DC 6843 are found in the General Rating 
Formula for Restrictive Lung Disease.  Under the formula, 
restrictive lung disease, to include pneumothorax 
contemplated in DC 6843, is primarily rated according to the 
degree of impairment on PFTs.  A 10 percent evaluation is 
warranted when the veteran has a forced expiratory volume in 
one second (FEV-1) of 71 to 80 percent predicted, or; a 
FEV-1/forced vital capacity (FVC) ratio of 71 to 80 percent, 
or; a Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent rating is assigned where PFT reveals 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56 to 65 percent predicted.  Note 
(2) for DC 6843 provides that following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  38 C.F.R. § 4.97.  

In June 2003 the veteran was treated for COPD and underwent a 
PFT.  The physician noted the veteran was a heavy past smoker 
with COPD, CAD, hypertension, and diabetes.  He complained of 
shortness of breath and wheezing when he was lying down.  He 
also reported pneumothorax and chest surgery while in the 
military.  His PFT results showed a FEV-1 of 60.2 percent 
predicted, 
a FEV-1/FVC of 67 percent, and a DLCO (SB) of 47 percent.  

The veteran's CT scan showed minimal pleural and parenchymal 
scarring due to thoracotomy for pneumothorax.  No masses or 
pulmonary nodules were noted.  The physician attributed the 
veteran's shortness of breath to morbid obesity, COPD, 
congestive heart failure, and possible reactive airway from 
chlorine gas exposure in service.  

In May 2003 the veteran had a VA respiratory examination.  He 
reported using oxygen at night  and a motorized wheelchair 
when he left his home.  He also acknowledged a history of 
smoking one package of cigarettes per day since age 14, and 
one half package of cigars per day for the 12 years 
immediately prior to that examination.  He reported an 
episode of right side pneumothorax in 1961 or 1962, and no 
subsequent recurrences.  On objective clinical examination, 
his lungs were clear to auscultation and percussion without 
rales, rhonchi, or wheezes.  There was no prolongation of the 
expiratory phase.  He was diagnosed with status post 
right thoracotomy for pneumothorax and COPD due to smoking.  
The examiner explained the veteran's PFT results were mainly 
due to his COPD, which, as mentioned, is not service 
connected (i.e., unrelated to his military service).

The veteran underwent a PFT in conjunction with his VA 
respiratory examination.  His FEV-1 was 56.5 percent 
predicted and his FEV-1/FVC was 67 percent.  His DLCO (SB) 
was 47 percent predicted.  

The veteran also had a PFT in January 2003 by a private 
physician, Dr. W.  This time, the FEV-1 was 59 percent 
predicted and the FEV-1/FVC was 79 percent.  No DLCO (SB) 
measurement was taken.  Dr. W. noted the veteran had 
moderately-severe obstructive ventilatory impairment.  He 
concluded the study was consistent with an obstructive and 
restrictive ventilatory impairment.  He also stated the 
veteran's "effort and ability to perform this study were 
only fair and it may not reflect his true pulmonary 
function."  



The Board finds that the facts and examinations cited above 
are entitled to great probative weight, and that they provide 
evidence against the veteran's claim.  While his FEV-1, FEV-
1/FVC, and DLCO (SB) measurements appear to meet the criteria 
for a higher 30 percent evaluation, the VA examiner 
attributed these results to the veteran's non-service-
connected COPD, and even Dr. W. acknowledged the veteran's 
effort in the January 2003 PFT was not optimal, meaning there 
is a reasonable possibility those PFT results were 
compromised.  The physician who examined the veteran in June 
2003 listed several non-service-connected disabilities such 
as morbid obesity, a history of heavy smoking (both 
cigarettes and cigars), COPD, and CAD, as contributors to his 
overall level of respiratory disability.  

VA cannot compensate the veteran for his COPD, which is not 
service connected, or for that matter for any cardio-
respiratory impairment attributable to those other non-
service-connected conditions either.  See again Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Therefore, his PFT 
results, which are not primarily due to his service-connected 
lung disorder, do not meet the requirements for a higher 
30 percent evaluation because they are mainly due to his 
COPD.  His primary lung disability is COPD, not restrictive 
lung disease, status post pneumothorax.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for his service-connected lung disability, excluding symptoms 
of his COPD, etc., does not more closely approximate a 30 
percent rating.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence against this claim.  
38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See, too, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An initial disability rating higher than 10 percent for the 
rib disability is denied.  

A disability rating higher than 10 percent for the lung 
disability also is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


